DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “wherein the return flow damper cylinder or the return flow damper piston is connected to the first master brake cylinder piston, and wherein the return flow damper piston or the 
Claim 13 recites “an opening pressure and/or a spring hardness of the valve closing spring is adjustable.”  It is not clear what structure is encompassed by this recitation.  In light of the disclosure, the adjustment appears to be the selection of materials and/or spacing of the elements, not structure which facilitates adjustment.  It is also not clear how the recitation further limits the claim as required by 112(d).   

 Allowable Subject Matter
Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.
Regarding claim 11, Applicant argues that the language is intended to allow for either the damper cylinder or the damper piston to be connected to the master brake cylinder piston and for either the damper piston or the damper cylinder to be connected to the master brake cylinder or to a further master brake cylinder piston.  This would appear to encompass an arrangement where the damper cylinder is connected to both the master brake cylinder piston and the master brake cylinder and an arrangement where the damper piston to be connected to both the master brake cylinder piston and the master brake cylinder.  It is not clear what is encompassed by “connected” for these alternatives.   From the disclosure it would appear that only one of the damper piston and damper cylinder is connected to the first master brake cylinder piston and only one of the other of the damper piston and damper cylinder is connected to the master brake cylinder of a further piston.
Regarding claim 13, Applicant argues that the concern over claim 13 is obviated by introducing a wherein clause that positively recites that the second check valve includes a valve closing spring.  This does not address the claimed “adjustable” feature.  In light of the disclosure, the adjustment appears to be the selection of materials and/or spacing of the elements which are fixed or set in the final product, not structure which facilitates adjustment.   It is therefore not clear what is encompassed by “an opening pressure and/or spring hardness of the valve closing spring is adjustable”.  It is also not clear how the recitation further limits the claim as required by 112(d) as any adjustment seems to have been done prior to final assembly of the product.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK